 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
 5   Attorneys for Plaintiff,
        DANIEL KELLEN LINVILLE, JR.
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10                                             (Sacramento Division)
11    DANIEL KELLEN LINVILLE, JR.,                         Case No. 2:18-cv-02135-MCE-KJN
12          Plaintiff,                                     STIPULATION AND ORDER
                                                           MODIFYING SCHEDULING ORDER
13    v.
14    Commissioner of Social Security,
15          Defendant.
16
17         The parties hereby stipulate and agree this date of June 17, 2019, subject to the Court’s approval
18   and order, that there is good cause to and that the scheduling order, ECF No. 5, be modified to
19   extend the parties’ filing deadlines with Plaintiff’s time to file a motion for summary judgment
20   and/or remand be extended 14 days from June 14, 2019 to June 28, 2019, with all other deadlines
21   likewise extended. This is Plaintiff’s first extension of time.
22
23         There is good cause to extend time and modify the Scheduling Order, ECF No. 5. Due to the
24   size of the administrative record, ECF No. 13, which exceeds 1,100 pages, counsel has been unable
25   with diligence, including early assignment of record review and drafting tasks to associated counsel,
26   to meet professional standards in the development and presentation of issues without prejudice to
27   Plaintiff on complete review the administrative record within the Scheduling Order’s non-case-
28   specific deadlines.
      WEEMS LAW OFFICES                                  MCGREGOR W. SCOTT,
                                                           U.S. Attorney
                                                         DEBORAH LEE STACHEL,
                                                           Regional Chief Counsel, Region IX,
                                                         1
     STIPULATION AND ORDER                                                     Case No. 2:18-cv-02135-MCE-KJN
 1                                      Soc. Sec. Admin.
                                     BEATRICE H. NA,
 2                                   Special Assistant U.S. Attorney
 3    /s/Robert C. Weems       By:   /s/ Beatrice H. Na
      Robert C. Weems,               BEATRICE H. NA, Sp. Assist. U.S. Attorney
 4    Attorney for Plaintiff         Attorneys for Defendant
 5
      SO ORDERED.
 6
 7
 8   Dated: June 17, 2019
 9
10
11
     linv.2135
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     2
     STIPULATION AND ORDER                                Case No. 2:18-cv-02135-MCE-KJN
